Citation Nr: 0739997	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1975 until May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied service connection 
for cervical and lumbar spine disability, bronchitis, hearing 
loss and tinnitus.

The veteran was afforded a hearing before a decision review 
officer at the RO in September 2002.  The transcript is of 
record.

During the pendency of this appeal, service connection was 
granted for degenerative disc disease of the cervical spine 
by rating action dated in July 2004.  This matter is no 
longer in appellate status.

In a March 2005 decision, the Board denied the veteran's 
claim for bronchitis and granted his claim for service 
connection for tinnitus.  These matters are no longer in 
appellate status.  The Board also remanded the claims 
regarding lumbar spine disability and hearing loss for 
further development.

In an April 2006 rating decision, VA's Cleveland Resource 
Center granted service connection for hearing loss and 
assigned a zero percent disability evaluation.  The service 
connection issue is no longer before the Board.  

In June 2006, the veteran submitted a notice of disagreement 
with the initial evaluation assigned to his service connected 
hearing loss.  

The veteran's claim for service connection for a lumbar spine 
disability was returned to the Board in November 2006.  It 
was again remanded in order to obtain records from the Social 
Security Administration.  Furthermore, the Board noted that a 
statement of the case had not been issued in response to the 
June 2006 notice of disagreement with the initial evaluation 
for hearing loss.  This matter was also remanded so that a 
statement of the case could be mailed. 

The development requested by the November 2006 remand in 
regards to the issue of service connection for a lumbar spine 
disability has been completed, and this matter has been 
returned to the Board for further review.  

The veteran was provided with a statement of the case for the 
issue of the evaluation of the evaluation of the veteran's 
hearing loss in July 2007.  He did not submit a substantive 
appeal for this matter.  Therefore, it is not part of the 
current appeal before the Board.  38 C.F.R. § 20.200 (2007).  


FINDING OF FACT

The veteran's current lumbar spine disability is unrelated to 
a disease or injury in service.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred due to active 
service, nor may it be presumed to have been incurred due to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In this case, the veteran was provided with a preadjudication 
VCAA notice letter in May 2001.  This letter told the veteran 
what evidence was needed to substantiate the claim for 
service connection for his back disability.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  

The veteran was not provided with notification that he should 
send any relevant evidence in his possession until a June 
2006 letter that was mailed after the initial adjudication.  
The letter also contained notification pertaining to 
disability ratings and effective dates.  As the notices came 
after the initial adjudication of the claim, the timing of 
the notices did not comply with the requirement that the 
notice must precede the adjudication.  The timing deficiency 
was remedied by the fact that the veteran's claim was 
readjudicated by the RO in August 2007, after proper VCAA 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Board finds that the duty to assist the veteran has also 
been completed.  The veteran's service medical records are in 
the claims folder.  All VA and private medical records 
identified by the veteran have been obtained, as well as 
pertinent records from the Social Security Administration.  
The veteran informed the June 2005 VA examiner that he had 
records that would substantiate an injury to his low back 
during service, and he promised to immediately send them to 
the doctor.  As of July 2005 the records were not received by 
the doctor, and he has not sent any additional records to the 
RO in spite of requests for records, including the June 2006 
letter.  

Finally, the veteran has been afforded a VA examination, and 
a medical opinion has been obtained regarding the etiology of 
the veteran's disability.  Therefore, the Board will proceed 
with the adjudication of the veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection) 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran contends in testimony offered at a September 2002 
hearing that he sustained an injury to his low back during 
active service at the same time that he sustained the 
injuries for his service connected shoulders.  He states that 
he was seen approximately three times during service for back 
pain that radiated into his legs, but indicates that he was 
more concerned with his shoulders.  He continued to seek 
treatment for his shoulders after discharge from service, but 
also experienced pain and other symptoms he attributed to his 
low back.  He states that he did not seek post service 
treatment for a low back disability until after a December 
1984 motor vehicle accident aggravated the disability he 
sustained in service.  See Transcript. 

The service medical records are negative for treatment of an 
injury to the lumbar spine.  They are also negative for 
complaints pertaining to the low back.  February 1977 records 
note complaints of body aches, but this was in relation to a 
virile syndrome.   The veteran denied a history of back pain 
on a Report of Medical History obtained upon discharge in May 
1978.  A Report of Medical Examination completed at this time 
shows that the spine was normal.  

The post service medical records are negative for complaints 
pertaining to a low back disability until February 1985.  
These were noted to have begun following a December 1984 
motor vehicle accident.  A lumbar myelogram noted some 
localized disc bulging at L4 to L5.  

VA treatment records show that the veteran was seen for low 
back pain in September 1999.  July 2000 VA records show 
degenerative joint disease of the lumbar spine.  February 
2001 VA treatment records also include complaints of low back 
pain radiating into the lower extremities.  The onset of this 
low back pain was said to be following a 1984 motor vehicle 
accident.  Other VA treatment records show that he has been 
followed for a low back disability through at least 2005.  

A February 2002 statement from the veteran's sister states 
that she recalls he had many symptoms after he was discharged 
from service in 1978, including back pain. 

The veteran was afforded a VA examination of his lumbar spine 
in June 2005.  The claims folder was reviewed by the examiner 
and discussed in his report.  The diagnoses included L5/S1 
degenerative disc disease and L5/S1 disc herniation with left 
lumbar nerve root impingement, and postoperative right L4 to 
L5 hemi-laminectomty with degenerative disc disease and mild 
foraminal stenosis.  The impression was that the veteran had 
a definite low back problem, but no documented evidence of an 
injury to his lumbar spine as a result of military service.  

The examiner submitted a July 2005 addendum to the June 2005 
examination report which stated that based on a review of the 
veteran's service records, his interview with the veteran, 
and his examination, it was unlikely that his current back 
problem directly stems from the alleged injury claimed in 
1976 or 1977 while on active duty.  

Analysis

With regard to the elements necessary to establish service 
connection, there is no dispute that the veteran has a 
current lumbar spine disability.  The veteran has reported 
current symptoms and treatment and examination records have 
documented such a disability since 1985.

The veteran has reported that he experienced low back pain 
with radiation to his legs in service.  He is competent to 
make this observation.  However, his relatively recent 
reports must be weighed against the silence of the service 
medical records, his failure to report such symptoms at the 
time of his separation from service, and the fact that he did 
not report such a history at the time of his initial post-
service treatment in 1985.  The history reported by the 
veteran more proximate to the events in question is more 
probative than his relatively recent recollections made in 
the course of his claim for benefits.  Accordingly, the 
weight of the evidence is against finding a back injury in 
service.  

The veteran has also reported that he continued to experience 
symptoms after discharge from service, and his sister 
reported that he complained of back symptoms as early as the 
day after his return from service.  Again, these more recent 
recollections must be weighed against the contemporaneous 
record showing that he did not seek medical treatment for 
back symptoms until a 1984 motor vehicle accident.  There was 
no reported continuity of symptomatology at that time.  The 
reports of the veteran his sister must also be weighed 
against the opinion of the VA examiner.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The private and VA treatment records contain several 
notations stating that the veteran's low back pain did not 
begin until after the 1984 accident.  The only medical 
professional to examine the entire record and offer an 
opinion as to the etiology of the veteran's back disability 
is the June 2005 VA examiner.  This examiner found that it 
was unlikely that the veteran's current back disability was 
related to any alleged back injury during active service.  In 
view of the lack of evidence of a back injury in service, the 
lack of evidence of a post service back disability prior to 
the 1984 accident, and the negative medical opinion; the 
Board finds that the preponderance of the evidence is against 
the veteran's claim, and the claim for entitlement to service 
connection for a lumbar spine disability is denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


